DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed and date copy of applicants’ IDS form 1449 are attached to this instant Office Action.

Status of Claims
The following is a Final Office Action in response to Applicant’s amendments filed on 11/30/2022. 
Claims 1, 8, and 15 are amended. Claims 1-21 are considered in this Office Action. Claims 1-21 are currently pending. 

Response to Amendments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C §101 rejection. 
Applicant’s arguments and amendments have been considered, and overcome the 35 U.S.C §103 rejection. 
Response to Arguments
Applicant’s arguments with respect to the §101 rejection of the claims have been considered, but not persuasive. 
Applicant asserts that claims that do not recite matter that falls within these enumerated grouping of abstract ideas should not be treated as abstract ideas (see, 2019 Guidelines in Federal Register, Vol. 84. No. 4, Notices, at p. 51-53).
The examiner respectfully disagrees. The claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations and managing interaction between a client and an operator interface, which falls into the “Certain method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The claimed invention also recites an abstract idea that fall within a mental process, where the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. See the updated 101 analysis set forth below. 
Next applicant argues that as can be seen from the language of the claims, the claims are directed to a practical application of any possible judicial exception which the claim could be said to include, and is no way a "drafting effort designed to monopolize the judicial exception." Accordingly, the currently pending claims are patent eligible as they recite a practical application, regardless of the inclusion of any possible judicial exception. As such embodiments may enable survey systems that provide technical advantages over conventional systems. In addition, such embodiments, by defining complicated survey trigger conditions, improve the performance of a survey campaign system (such as system 200 shown in FIG. 2) by optimizing how, why, when, how frequent, etc. surveys are automatically sent outbound, thus reducing the required system resources of such systems.
The examiner respectfully disagrees. With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A data processing system, a processor, a data store, a non-transitory computer readable medium having instructions executable on the processor, establishing communications with a client tier having an operator interface  (recited at a high level of generality and considered “apply” it on a general purpose computer and extra-solution activity),receiving, by the server tier via interaction with the operator interface of the client tier, survey campaign information configured via the operator interface of the client tier, the survey campaign information (extra-solution activity), page interface, generating, by the server tier, a worklist for the survey campaign (extra-solution activity), generating a responsive web page containing survey question text and answer controls (extra-solution activity), presenting the responsive web pace to a survey recipient via a survey recipient client application(extra-solution activity), receiving input from the survey recipient via the responsive web page(extra-solution activity), and storing survey result(extra-solution activity)s to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification paras. 0063 and 0155 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Additionally, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of establishing communications with a client tier having an operator interface is a known technique, survey page interface, establishing communications with a client tier having an operator interface and receiving, by the server tier via interaction with the operator interface of the client tier.  Thus, the establishing communication between a server and a device and receiving input/interaction via an GUI, as recognized in art, which predate Applicant’s invention. As disclosed in Li et al. (US Pat No 2015/035678 A1), in Figs. 1 and 2, a communication between a server and a client using a client interface wherein the client interface is used for interaction and receiving data. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Accordingly, applicant’s arguments concerning the 35 U.S.C. 101 rejections of claims 1-21 are not persuasive and the rejection is therefore maintained in the updated 101 rejection below.
Applicant’s arguments and amendments concerning the 35 U.S.C. 103 rejection of claims have been considered, and are persuasive. Rejection withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-7), the computer program product (claim 8-14), and the method (claims 15-21) are directed to an eligible category of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The claimed invention also recites an abstract idea that fall within a mental process. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are:  A data processing system for controlling automated surveys, comprising: a server tier having a processor; a data store, storing a plurality of transactions thereon, each transaction comprising transaction metadata and a voice session recording of an inbound call recorded by a call center recording system, the transaction metadata for each transaction comprising an identifier for that transaction and an attribute relating to the respective voice session recording; a non-transitory computer readable medium having instructions executable on the processor for:  defining a survey trigger condition for a survey campaign, wherein defining the survey trigger condition comprises: generating a responsive configuration interface page containing user configurable parameters relating to the survey trigger condition; presenting the responsive configuration interface page to a survey designer; and receiving input from the survey designer via the responsive configuration interface page including a filter rule specifying a Boolean operation to be applied on transaction metadata attributes; establishing communications with a client tier having an operator interface; receiving, by the server tier via interaction with the operator interface of the client tier, survey campaign information configured via the operator interface of the client tier, the survey campaign information comprising a reference to a survey form, a campaign schedule and the defined trigger condition applicable to the survey campaign; identifying specific types of transactions among the plurality of transactions using the defined trigger condition, wherein the defined trigger condition comprises the filter rule specifying the Boolean operation, the filter rule applied on the transaction metadata attribute relating to the respective voice session recording; and based on a determination that the survey campaign is active according to the campaign schedule, executing the survey campaign, by the server tier, wherein executing the survey campaign comprises: identifying, by the server tier , a set of transactions from the plurality of transactions that meet the defined trigger condition; identifying, by the server tier, a set of survey targets, the set of survey targets comprising a survey target for each transaction in the set of transactions; generating, by the server tier , a worklist for the survey campaign to control conducting of surveys by an automated survey system that is configured to execute the worklist, the worklist comprising a work item for each of the set of transactions and each work item comprising transaction identification data for a transaction from the set of transactions and contact information for the survey target for the transaction corresponding to the transaction identification data in the work item; and Attorney Docket No.Application No. 15/958,960OPEN6220Customer ID: 1094223 providing the worklist to the automated survey system to cause the automated survey system to conduct surveys according to a survey form based on the worklist; generating a responsive web page containing survey question text and answer controls; presenting the responsive web pace to a survey recipient via a survey recipient client application; and receiving input from the survey recipient via the responsive web page; receiving a set of survey results from the automated survey system, each survey result comprising transaction identification information for a triggering transaction from the set of transactions; and storing survey results for conducted surveys in the data store in association with the set of transactions.  
  Claims 8 and 15 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A data processing system, a processor, a data store, a non-transitory computer readable medium having instructions executable on the processor, establishing communications with a client tier having an operator interface  (recited at a high level of generality and considered “apply” it on a general purpose computer and extra-solution activity), interface page, receiving, by the server tier via interaction with the operator interface of the client tier, survey campaign information configured via the operator interface of the client tier, the survey campaign information (extra-solution activity), generating, by the server tier , a worklist for the survey campaign (extra-solution activity), generating a responsive web page containing survey question text and answer controls (extra-solution activity), presenting the responsive web pace to a survey recipient via a survey recipient client application(extra-solution activity),  receiving input from the survey recipient via the responsive web page(extra-solution activity), and storing survey result(extra-solution activity)s to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification paras. 0063 and 0155 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a data processing system, a processor, a data store, a non-transitory computer readable medium having instructions executable on the processor, establishing communications with a client tier having an operator interface  (recited at a high level of generality),receiving, by the server tier via interaction with the operator interface of the client tier, survey campaign information configured via the operator interface of the client tier, the survey campaign information, generating, by the server tier , a worklist for the survey campaign and storing survey result.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. 0063 and 0155) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Allowable Subject Matter
Claims 1-21 would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170140467 A1
INTERACTIVE DATA MANAGEMENT SYSTEM
Neag; Peter et al.
US 20160196522 A1
PULSED-SURVEY SERVICE SYSTEMS AND METHODS
NIU; David et al.
US 20160189037 A1
HYBRID TECHNIQUE FOR SENTIMENT ANALYSIS
Pereg; Oren et al.
US 20160180360 A1
DEVICES, SYSTEMS AND METHODS FOR MANAGING FEEDBACK IN A NETWORK OF COMPUTING RESOURCES
TIETZEN; Terrance Patrick et al.
US 20160119477 A1
METHOD FOR CONNECTING USERS WITH AGENTS BASED ON USER VALUES DYNAMICALLY DETERMINED ACCORDING TO A SET OF RULES OR ALGORITHMS
Sharpe; Bruce A. et al.
US 20150356578 A1
System And Methods for Conducting Surveys
Li; Chian Chiu
US 20150177964 A1
ADDING INTERACTIVITY TO SLIDE PRESENTATIONS
Spirer; Gary
US 20140288944 A1
METHODS OF REGULATING ACCESS TO QSYMIA TO MITIGATE POTENTIAL DRUG-ASSOCIATED RISKS
MILLER; Michael et al.
US 20140122183 A1
PULSED-SURVEY SERVICE SYSTEMS AND METHODS
NIU; David
US 20140046726 A1
SYSTEM AND METHOD FOR LOYALTY RELATED ELECTRONIC COMMUNICATION EXCHANGE
Brandt; Eric et al.
US 20120084081 A1
SYSTEM AND METHOD FOR PERFORMING SPEECH ANALYTICS
MELAMED; ILYA Dan et al.
US 20080010351 A1
SURVEY POLLING SYSTEM AND METHOD
Wardhaugh; Tyler G. et al.
US 20070233549 A1
Integration of contact center surveys
Watson; Joseph et al.
US 20030105659 A1
Transaction-based survey system
Eisenstein, Jonathan
US 20020128898 A1
Dynamically assigning a survey to a respondent
Smith, Leroy JR. et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683